Citation Nr: 0907329	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for complications of 
diabetes mellitus, including diabetic ulcers, peripheral 
vascular disease, gastroparesis, retinopathy, and below the 
right knee amputation, to include as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on June 8, 3006, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

In April 2007, the Board notified the appellant that his 
claims were subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy under regulations 
providing presumptive service connection to veterans who 
"served in the Republic of Vietnam" and subsequently 
developed certain disabilities associated with herbicide 
exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a).  
VA denied his claim, explaining that the presumption of 
herbicide exposure did not apply to his service as the 
applicable regulation, 38 C.F.R. § 3.307(a)(6)(iii), 
interpreted the phrase "served in the Republic of Vietnam" 
to mean that a veteran's service must have involved "duty or 
visitation" in the Republic of Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.  
The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
spinal injury secondary to a spinal tap.  However, the 
Veteran submitted a statement in September 2004 in which 
indicated that he would like to withdraw his appeal for that 
issue.  See 38 C.F.R. § 20.204 (2008).  Accordingly, the 
issue of entitlement to service connection for a spinal 
injury no longer remains in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Diabetes mellitus did not manifest during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to the Veteran's military service, 
including herbicide exposure. 

3.  Complications of diabetes mellitus, including diabetic 
ulcers, peripheral vascular disease, gastroparesis, 
retinopathy, and below the right knee amputation have not 
been shown to be causally or etiologically related to the 
Veteran's military service or to a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, may 
not be presumed to have been so incurred, and is not due to 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  Complications of diabetes mellitus, including diabetic 
ulcers, peripheral vascular disease, gastroparesis, 
retinopathy, and below the right knee amputation were not 
incurred in active service, and are not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
February 2003, March 2003, May 2003, March 2004, and April 
2004 prior to the initial decision on the claims in June 
2004, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the February 2003 and March 2003 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The March 2003 and May 2003 letters also 
provided the Veteran with the presumptive regulations for 
herbicide exposure, namely 38 C.F.R. § 3.307, and the May 
2003 letter explained that he needed evidence that he set 
foot in Vietnam.  Similarly, the March 2004 letter indicated 
that he must have disembarked a ship and physically served in 
the Republic of Vietnam.  In addition, the March 2004 letter 
informed the Veteran that secondary service connection 
requires medical evidence of a current disorder as well as 
evidence showing a connection between the claimed disorder 
and the service-connected disorder.  Additionally, the August 
2004 statement of the case (SOC) and the September 2004, 
November 2004, March 2005, and May 2005 supplemental 
statements of the case (SSOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims. 

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2003, March 2003, 
March 2004, and April 2004 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003, March 2003, March 2004, and April 2004 letters 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The February 2003 and March 
2003 letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the March 2004 and 
April 2004 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  In this 
regard, the Board notes that the March 2006 letter informed 
him that a disability rating was assigned when a disability 
was determined to be service- connected and that such a 
rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Moreover, the Board 
concludes below that the Veteran is not entitled to service 
connection for his claimed disorder.  Thus, any questions as 
to the disability rating or appropriate effective date to be 
assigned are rendered moot.
In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  He was also 
provided the opportunity to testify at a hearing before the 
Board.

In addition, the RO did make reasonable efforts to verify the 
Veteran's alleged herbicide exposure in service.  In this 
regard, the RO requested in February 2003 that the National 
Personnel Records Center (NPRC) furnish the dates of service 
in Vietnam.  A March 2004 response indicated that NPRC 
verified that the Veteran had served aboard the USS Bexar, 
which was in the official waters of the Republic of Vietnam 
from September 14, 1969, to September 22, 1969.  However, 
NPRC was unable to determine whether or not the Veteran had 
in-country service in the Republic of Vietnam. 

The RO also sent a letter to the National Archives and 
Records Administration (NARA) in September 2004 requesting 
that the USS Bexar's ship log be furnished in an attempt to 
verify whether the Veteran set foot in the Republic of 
Vietnam.  NARA did provide the deck logs for the USS Bexar.  
However, the Veteran's representative contended that the log 
for September 16, 1969, was missing.  Another letter was sent 
to NARA in January 2005 requesting the deck log for that date 
be provided as well as any verification that the veteran was 
given liberty on that day.  A response was received later 
that month in which it was noted the ship's deck log would 
not verify whether the Veteran served on the ship or departed 
the ship for liberty or any other reason.  Nor would they 
confirm that he set foot in the Republic of Vietnam.  NARA 
explained that the log entries provide information about the 
ship and aircraft operations, but do not document the arrival 
and departure of an individual.  It was also noted that they 
do not have "quarter deck logs" or any other such temporary 
ship records.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining evidence to confirm herbicide exposure in service.  
The Veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the Veteran's claims that has not been 
obtained and associated with the claims folder.

The Board does observe that the Veteran has not been afforded 
VA examinations in connection with his claims for service 
connection.  Under the law, an examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

However, a VA examination is unnecessary to decide the claims 
for service connection in this case because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
discussed below, the Veteran has not been shown to have an 
event, disease, or injury, including herbicide exposure, or a 
service-connected disability to which a current diagnosis 
could be related.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.
Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the requirements for establishing service 
connection on a direct basis, service connection for certain 
diseases, such as diabetes mellitus, may also be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

As previously noted, the Federal Circuit has held that VA 
regulations require that a veteran have set foot within the 
land borders of Vietnam for presumptive service connection 
and that a veteran who never went ashore from the ship on 
which he served in the Vietnam coastal waters was not 
entitled to presumptive service connection.  The Federal 
Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not 
set foot in Vietnam was not invalid nor impermissibly 
retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  


I.  Diabetes Mellitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus.  The Veteran has contended that his current 
diabetes mellitus is related to herbicide exposure in 
service.  However, as noted above, VA laws and regulations 
require a veteran's service in the waters offshore and 
service in other locations to involve duty or visitation 
actually in the Republic of Vietnam for purposes of 
establishing presumptive service connection for Type II 
diabetes mellitus as due to exposure to Agent Orange. 38 
C.F.R. § 3.307(a)(6)(iii). Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  The evidence of record does not show that the 
Veteran had in-country service in the Republic of Vietnam.  
In this regard, the Board notes that the Veteran's DD 214 
shows that he served from March 1969 to December 1970, was 
awarded the National Defense Service Medal and Vietnam 
Service Medal, and had one year and six months of foreign 
and/or sea service.  The National Personnel Records Center 
(NPRC) did confirm that the Veteran served on USS Bexar, 
which was in the official waters of the Republic of Vietnam 
from September 14, 1969, to September 22, 1969.  However, 
there is no evidence showing that he actually disembarked in 
Vietnam.  In this regard, NPRC was unable to determine 
whether the Veteran had in-country service in the Republic of 
Vietnam.  NARA did provide deck logs from the USS Bexar, but 
those records did not document that he was given liberty, 
that he was on the shore crew assigned to taking on supplies, 
or otherwise had in-country service.  In fact, NARA sent a 
letter dated in January 2005 in which it was noted that the 
ship's deck log will not document the names of individuals 
who departed the ship and might have set foot in Vietnam.  As 
such, the evidence of record does not affirmatively show that 
the Veteran served in the Republic of Vietnam as defined by 
VA laws and regulations.  Moreover, the Veteran has not 
submitted any evidence showing that he had duty or visitation 
in Vietnam, and there is no evidence documenting actual 
exposure to herbicides.  In the absence of in-country service 
in the Republic of Vietnam or some evidence of the Veteran's 
actual exposure to Agent Orange, service connection for 
diabetes mellitus on the basis of herbicide exposure is not 
warranted.

In addition, the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
diabetes mellitus.  In fact, his November 1970 separation 
examination found his endocrine system to be normal.  
Moreover, the medical evidence of record does not show that 
the Veteran sought treatment immediately following his 
separation from service or for many decades thereafter.  
Therefore, the Board finds that diabetes mellitus did not 
manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
diabetes mellitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
diabetes mellitus is itself evidence which tends to show that 
the disorder did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes 
mellitus manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's active 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of diabetes mellitus in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board finds that 
diabetes mellitus is not due to herbicide exposure, did not 
manifest during service or within one year of separation from 
service, and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is not warranted.


II.  Complications of Diabetes Mellitus

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
complications of diabetes mellitus, including diabetic 
ulcers, peripheral vascular disease, gastroparesis, 
retinopathy, and below the right knee amputation.  His 
service treatment records are negative for any complaints, 
treatment, or diagnosis of such disorders.  Moreover, the 
medical evidence of record does not show that the Veteran 
sought treatment for any of these disorders immediately 
following his period of service or for many years thereafter.  
The Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current diagnosis and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that complications of diabetes 
mellitus, including diabetic ulcers, peripheral vascular 
disease, gastroparesis, retinopathy, and below the right knee 
amputation, did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that 
complications of diabetes mellitus, including diabetic 
ulcers, peripheral vascular disease, gastroparesis, 
retinopathy, and below the right knee amputation, manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link a current disorder to the 
Veteran's military service.  As noted above, the medical 
evidence does not show that there was an event, disease, or 
injury in service to which a current disorder could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links a 
current disorder to a disease or injury in service.  
Therefore, the Board finds that complications of diabetes 
mellitus, including diabetic ulcers, peripheral vascular 
disease, gastroparesis, retinopathy, and below the right knee 
amputation, did not manifest during service and have not been 
shown to be causally or etiologically to an event, disease, 
or injury in service.

The Board does acknowledge the Veteran's assertion that he 
currently has diabetic ulcers, peripheral vascular disease, 
gastroparesis, retinopathy, and below the right knee 
amputation that are secondary to his diabetes mellitus.  
However, the fact remains that service connection has not 
been established for the latter disability.  As such, service 
connection for complications of diabetes mellitus, including 
diabetic ulcers, peripheral vascular disease, gastroparesis, 
retinopathy, and below the right knee amputation, is not 
warranted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for complications of 
diabetes mellitus, including diabetic ulcers, peripheral 
vascular disease, gastroparesis, retinopathy, and below the 
right knee amputation.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for complications of diabetes mellitus, including 
diabetic ulcers, peripheral vascular disease, gastroparesis, 
retinopathy, and below the right knee amputation, is not 
warranted.




ORDER


Service connection for diabetes mellitus is denied.

Service connection for complications of diabetes mellitus, 
including diabetic ulcers, peripheral vascular disease, 
gastroparesis, retinopathy, and below the right knee 
amputation, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


